United States Court of Appeals
                        For the First Circuit


No. 06-1466

  DANIEL BUCHANAN, as Personal Representative of the Estate of
          Michael Buchanan; ESTATE OF MICHAEL BUCHANAN,

                        Plaintiffs, Appellants,

                            UNITED STATES,

                              Intervenor,

                                  v.

    STATE OF MAINE; LYNN DUBY, individually and in her official
     capacity as former Commissioner of the Maine Department of
 Behavioral and Developmental Services; JULIANNE EDMONDSON; JOEL
   GILBERT; LINCOLN COUNTY; ROBERT EMERSON; KENNETH HATCH; JOHN
   NICHOLAS, Commissioner, Maine Department of Health and Human
Services; WILLIAM CARTER; TODD BRACKETT, Sheriff, Lincoln County,

                        Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on November 16, 2006 is
amended as follows:


     Page 30, sixth line in paragraph following the heading for
subsection "c": replace "there is no evidence that the reason
Maine did not" with "he has not shown that Maine's failure to"

     Page 31, line 6:    remove one of the two "§" symbols

     Page 41, third line after the block quote: replace the
comma after "564" and before "(2000)" with a space

     Page 42, footnote 15, line 3:     replace "Buchanan v. Maine,"
with "Buchanan,"